Citation Nr: 1514317	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  10-48 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for left eye disability, including residuals of abrasion of the cornea.

2. Entitlement to service connection for acquired psychiatric disability, including depression, anxiety, and post-traumatic stress disorder (PTSD).

3. Entitlement to service connection for headaches.

4. Entitlement to an initial disability rating higher than 10 percent for right knee disability including patellofemoral syndrome and chondromalacia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from May 1978 to August 1978, and from March 1980 to August 1982.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the North Little Rock, Arkansas Regional Office (RO) of the United States Department of Veterans Affairs (VA). In a June 2008 rating decision, the RO denied service connection for residuals of abrasion of the left cornea. In a July 2009 rating decision, the RO denied service connection for acquired psychiatric disability. In a February 2010 rating decision, the RO granted service connection for right knee patellofemoral syndrome and chondromalacia, and assigned a 10 percent disability rating. In the February 2010 rating decision the RO also denied service connection for headaches.

In August 2012, the Veteran had a Travel Board hearing before a Board Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In November 2013, the Board remanded the case to the RO for the development of additional evidence. The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review of the case. See Stegall v. West, 11 Vet. App. 268 (1998).

In a December 2014 letter, the Board informed the Veteran that the VLJ who conducted the August 2012 hearing was no longer employed by the Board. The Board notified the Veteran that he had the right to have another Board hearing. Later in December 2014, the Veteran responded in writing that he did not wish to have another Board hearing.


FINDINGS OF FACT

1. Abrasion of the left cornea during service resolved during service, without any residual disorder continuing after separation from service.

2. During service with motor pool duties in Germany in 1981 and 1982, the Veteran feared vehicle explosions due to terrorist planting of explosives.

3. The Veteran has PTSD related to fear of terrorism during service.

4. The Veteran did not have frequent, chronic, or recurrent headaches during service that continued after service.

5. Chronic headaches that manifested years after service were not caused or aggravated by face and left eye injury during service.

6. Right knee disability, including patellofemoral syndrome and chondromalacia, is manifested by pain and limitation of flexion, without limitation of flexion to less than 45 degrees.


CONCLUSIONS OF LAW

1. No current left eye disorder residual to abrasion of the cornea was incurred or aggravated in service. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2. PTSD was incurred as a result of events during service. 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.304(f) (2014).

3. Current headaches were not incurred or aggravated in service, and are not proximately due to or aggravated by face and eye injury in service. 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.310 (2014).

4. Right knee disability patellofemoral syndrome and chondromalacia has not met the criteria for a disability rating higher than 10 percent. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA provided the Veteran notice in letters issued in March 2008, June 2009, and December 2009. In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection. The letter also informed the Veteran how VA assigns disability ratings and effective dates.

In the August 2012 Travel Board hearing, the VLJ who conducted the hearing fully explained the issues and suggested the submission of evidence that may have been overlooked. The appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that, consistent with Bryant, that VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the hearing constitutes harmless error.

The Veteran's claims file contains service treatment records, post-service treatment records, reports of VA examinations, and a transcript of the August 2012 Board hearing. In the November 2013 remand, the Board instructed the RO to ask the Veteran to identify sources of post-service medical treatment and to obtain additional treatment records. The Board instructed the RO to pursue additional research of military records regarding a reported traumatic experience during the Veteran's service. The Board instructed the RO to schedule the Veteran for VA examinations addressing the nature and likely etiology of claimed left eye problems, headaches, and psychiatric disability, and a VA examination addressing the current manifestations of right knee disability. The RO asked the Veteran to identify sources of post-service medical treatment. The RO obtained additional treatment records. The RO obtained from an appropriate military records agency response to additional questions regarding a reported traumatic experience during the Veteran's service. The Veteran had VA examinations addressing the nature and likely etiology of claimed left eye problems, headaches, and psychiatric disability, and a VA examination addressing the current manifestations of right knee disability. The reports of VA examinations contain relevant findings that are sufficient to allow determinations on the issues that are on appeal. The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review of the case. See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. 

Residuals of Left Eye Corneal Abrasion

During service, the Veteran sustained injuries when another soldier hit him in the face with a bottle. Service treatment records reflect that injuries included lacerations of the left side of the face, including near the eye, and abrasion of the left cornea. He contends that he has ongoing left eye disability residual to that injury.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. In general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

The Veteran's service medical records show that in December 1981 he received treatment for injuries of the left side of the face resulting from getting hit in the face with a bottle. Treating clinicians noted that he had lacerations, abrasions, discoloration, and swelling on the left side of his face from the forehead to the jaw. Treatment for severe lacerations of the forehead, the area around the eye, and the jaw area included a total of eighteen sutures. After initial emergency room treatment, the Veteran had outpatient follow-up on several occasions over the following several days. Clinicians noted in the left eye excessive tearing, subconjunctival hemorrhage, and corneal abrasion. Both eyes had good ranges of motion.

During treatment of the Veteran in April 1982 for an upper respiratory infection, the clinican observed that the pupils of his eyes were equal and reactive to light. In July 1982, the Veteran sought treatment for left eye pain, which he indicated had been present since left eye injury seven months earlier. The treating clinician observed that the eyelid was swollen and slightly inflammed. On ophthalmology consultation, the Veteran related left eye pain for seven months and a bump on his left upper eyelid for three days. The ophthalmologist observed an external hordeolum, or sty, on the eyelid. He found that the conjunctiva and cornea were clear. Vision in the left eye was 20/20. The Veteran's service medical records contain a notation that in August 1982 he underwent an examination in conjunction with separation from service. The assembled service medical records do not include any report of an examination around that time, however.

In February 2008, the Veteran submitted a claim for service connection for a left eye disorder. He underwent a VA eye examination in May 2008. He reported that in service he sustained abrasion of his left eye and injury of the area around that eye. He stated that presently he had pain, described as cramping, around that eye. The examiner observed a scar over the left eyebrow. On slit lamp examination, the left cornea was clear, with no scar. The Veteran's uncorrected vision was 20/25 in each eye. The examiner did not find any sequelae of abrasion of the left cornea.

In VA treatment in September 2010, the Veteran reported left eye pain. In a November 2010 ophthalmology consultation, he reported that he had stitches above his left eye during service. He stated that at night his left eye jumped and had episodes of cramping pain. He reported having constant pain behind that eye, intermittently over three years. He related that the eye was sensitive to light and had blurry vision. On testing, uncorrected vision in the left eye was 20/30. The treating clinician found that the Veteran's left and right eyes appeared healthy. A lesion was noted on the right upper eyelid. The clinician stated that the Veteran's reported left periorbital headaches could be ocular migraines, post-traumatic neuralgia, common headaches, or migraines. Further workup was recommended.

The Veteran had another VA ophthalmology consultation in November 2011. He reported ongoing and worsening left peri-orbital headaches. The clinician indicated that the headaches could be related to dry eyes, and that a strong migrainous component was likely. The lesion on the right eyelid was excised. A pathologist found that the lesion was an epidermal inclusion cyst.

In the August 2012 Travel Board hearing, the Veteran recounted sustaining left eye injury during service. He stated that he was stationed in Germany, and was at a canteen on post. He related that another soldier suddenly looked at him strangely, then picked up a bottle and hit him. He indicated that treatment for his injuries included stitches. He reported that since the injury he had continued to have problems with his left eye. He stated that the eye had pain frequently, and sometimes watered. He indicated that he sometimes had pain in the eye when coming into sunlight after being in a dark room. He reported that in treatment for his eye symptoms clinicians had indicated that his eyes might be dry.

The Veteran had a VA eye examination in November 2014. The examining ophthalmologist reported having reviewed the Veteran's records, which are in electronic form. The examiner noted that in service in 1981 the Veteran had abrasion of his left eye and injury of his left brow when he was hit with a bottle. The Veteran reported having had left orbital pain since the 1981 incident. It was noted that in the last few years preceding the 2014 examination, he had been found to have dry eyes and blepharitis. On examination, the uncorrected vision in his left eye was 20/40 or better for distance, and 20/50 near. There was a scar on the left eyebrow. The left cornea, conjunctiva, and sclera were normal. The examiner found inactive nontrachomatous conjunctivitis and dry eye affecting both eyes. The examiner stated that the left corneal abrasion that the Veteran had in 1981 healed without sequelae, and that it was not causing his dry eye or blepharitis.

A clinician found abrasion of the left cornea after the Veteran was hit with a bottle in service in December 1981. In July 1982, when the Veteran reported left eye pain, an ophthalmologist found a sty on the left upper eyelid, but found that the left cornea was clear. After service, in VA examinations and treatment, clinicians found that the left cornea was clear, without any scarring. Blepharitis was noted in service in 1982, and was noted again after service, but not until 2010, many years after service. The ophthalmologist who performed the 2014 VA examination concluded that the corneal abrasion in 1981 healed without residual effects, and that the abrasion did not cause the dry eyes or blepharitis that the Veteran had after service. The Veteran is competent to recall and report his left eye symptoms before and after service. On the question of whether the eye injury in service caused effects noted after service, however, the findings and opinions of medical professionals carry greater evidentiary weight. Considering the substantial medical evidence against long term residuals of the injury in service, the preponderance of the evidence is against service connection for any current left eye disorder. The Board therefore denies service connection for left eye disability.

Psychiatric Disability

The Veteran contends that he has acquired psychiatric disability as a result of events during his service. As noted above, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. In addition, service connection for certain chronic diseases, including psychoses, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

PTSD is a mental disorder that develops as a result of traumatic experience. It is possible for service connection to be established for PTSD that becomes manifest after separation from service. Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service varies depending on the circumstances of the veteran's service and of the claimed stressor. If the veteran engaged in combat with the enemy, the claimed stressor is related to that combat, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, then, in the absence of clear and convincing evidence to the contrary, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2). Similarly, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity, a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, then, in the absence of clear and convincing evidence to the contrary, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3). If a veteran's service and claimed stressor was not under circumstances that provide for his or her lay testimony alone to establish the occurrence of the stressor, the record must contain service records that corroborate the veteran's testimony as to the occurrence of the claimed stressor. See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

VA considers mental disorders based on the nomenclature in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) from the American Psychiatric Association. 38 C.F.R. § 4.130 (2014). Diagnosis of a mental disorder must conform to the DSM-IV. See 38 C.F.R. § 4.125(a) (2014). As the Veteran's appeal was certified to the Board before August 4, 2014, the Fourth Edition is the edition of the DSM that applies in this case, and not the later released Fifth Edition (DSM-5). See Schedule for Rating Disabilities-Mental Disorders and Definitions of Psychosis for Certain VA Purposes, (Interim Final Rule), 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014). The DSM-IV at Code 309.81 addresses the criteria for a diagnosis of PTSD. In summary, under that Code PTSD may be diagnosed when the person was exposed to a traumatic event, the traumatic event is persistently reexperienced, there is persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness in at least three ways, there are persistent symptoms of increased arousal in at least two ways, the disturbance lasts more than one month, and the disturbance causes clinically significant distress or impairment in functioning.

The Veteran asserts that events and circumstances during his service led to the development of his current psychiatric disability, including PTSD. He has stated that during service he was suddenly attacked by another soldier, who hit him in the face with a bottle. He has reported that during his service in Germany, where his duties were in the motor pool, he felt fear of terrorism, particularly of terrorist placement of bombs on U. S. Army vehicles. He has stated that such bombs were found on vehicles during his service, and that on one occasion another soldier was killed by the explosion of a vehicle bomb.

The Veteran's service personnel records confirm that his military occupational specialty was motor transportation operator. The records show that he was stationed in Germany from September 1981 to June 1982. His service medical records do not show any complaint or finding of mental or emotional problems. His service personnel records reflect some disciplinary proceedings.

The claims file contains records of VA medical and mental health treatment from 2002 forward. Notes from treatment in 2002 refer to previous mental health treatment. Diagnoses recorded in the mental health treatment records include substance use disorders, depression, anxiety, and PTSD. In VA treatment in December 2009, the Veteran stated that during service a vehicle that he was in was found to be booby-trapped, such that it which would have exploded if he had turned the ignition. In February 2010, he reported that during service he was two vehicles over from a vehicle that exploded, and that a man died due to the explosion. The Veteran asked to be evaluated for PTSD. A treating psychiatrist noted that it was not clear whether the reported event met the criteria for a traumatic event for purposes of diagnosing PTSD. In November 2010, a treating psychiatrist provided a diagnosis of PTSD. In PTSD treatment in December 2010, the Veteran reported that he experienced traumatic events during his service in Germany the early 1980s, and that he first noticed PTSD symptoms of nightmares, intrusive thoughts, anger, and anxiety, soon after service, in about 1983. 

In a February 2011 statement, the Veteran reported that during service he was fifteen to twenty feet away when a friend started his vehicle, and the vehicle exploded, killing the friend. He stated that during his service in Germany his unit was on constant alert due to the bombing of cars targeting Americans. In March 2011, he Veteran wrote that during his service a booby trap was found on a vehicle. He related that, two days later, as he was walking away after inspecting his vehicle, another vehicle exploded, injuring a soldier, who later died at the hospital. He asserted that during his service in Germany he feared for his life because of frequent terrorist attacks on Americans. The Veteran provided two possible last names for the soldier who was killed by the vehicle explosion.

From March 2012 to May 2012, the Veteran was in a VA PTSD residential treatment program. At that time, he reported that during service he was hit in the face by another soldier and he sustained eye injury. He also indicated that he had seen other persons get wounded or killed. In a May 2012 letter, a VA psychologist who treated the Veteran wrote that he currently carried diagnoses of prolonged post-traumatic stress and cocaine dependence in remission. The psychologist stated that the Veteran was in VA outpatient treatment for PTSD and substance use disorders.

In the August 2012 Board hearing, the Veteran noted that VA clinicians had diagnosed him with PTSD. He stated that, ever since the incident during service when another soldier hit him in the face with a bottle, he had felt vigilant, watchful, and easily startled. He reported that a VA mental health clinician who treated him had indicated that his PTSD could be related to that assault during service. In addition, the Veteran related that during his service in Germany he was in the motor pool and drove vehicles. He stated that at that time there were many car bombings targeting American soldiers. He indicated reported that he and the others in his unit inspected vehicles daily, and that they found booby traps on vehicles. He stated that on one occasion he heard an explosion, and saw a vehicle in flames. He reported that a fellow soldier was injured in the explosion, was hospitalized, and died from his injuries.

The Veteran's service medical records corroborate that he sustained face and eye injuries when he was hit with a bottle, and that the injuries required stitches. VA has asked military records officials to search for records corroborating the Veteran's report of a death of a serviceman from a vehicle explosion. Those officials responded that they did not find a record of a death of a serviceman with either of the last names the Veteran provided at the location and time period he identified.

In November 2014, the Veteran had a VA PTSD examination. He reported that during service he was hit in the face. He indicated that he had felt on guard since that incident. He also related that during service his vehicles had been booby-trapped. He stated that presently he had problems sleeping, was easily angered, kept to himself, and had dreams about hurting someone or someone hurting him. He indicated that presently he worked off and on as a truck driver. He stated that he was separated from his wife, and lived alone. He reported that he associated with family members and friends, watched television, and occasionally attended church.

The examining psychologist noted that the Veteran had been treated for substance use disorders, mood disorders, and PTSD, and that he continued VA mental health treatment, with medication. The examiner reported having reviewed the Veteran's claims file, which is in electronic form. The examiner found that the Veteran had a depressed mood, and did not have any other symptoms of PTSD or other mental disorders. She found that the incident of being hit in the face was not adequate to support a diagnosis of PTSD, was not related to fear of hostile military or terrorist activity, and was not related to personal assault. She found that the experience of finding booby-trapped vehicles was adequate to support a diagnosis of PTSD, and was related to fear of hostile military or terrorist activity. She concluded that the Veteran's current mental symptoms did not meet the DSM criteria for diagnosis PTSD. She also stated that, at the time of the examination, the Veteran did not have a mental disorder that conformed with DSM criteria, and thus did not have any diagnosed mental disorder. She explained that the symptoms that he endorsed did not substantiate a diagnosis of PTSD, and that the symptoms he presently reported did not appear to be in response to an event during service.

The Veteran's service medical records are silent for any mental or emotional problems or symptoms during service. The claims file does not contain any records from the years immediately following his service. No clinical finding or opinion links symptoms or events during his service to depression or anxiety found many years after service. VA clinicians who have treated the Veteran in recent years have made a diagnosis of PTSD in accordance with DSM criteria and VA regulations. Considering the treating clinicians' repeated interaction with the Veteran over a period of months or years, the evidentiary weight of their findings is at least equal to that of the 2014 VA examiner who found that the Veteran's symptoms did not meet the DSM criteria for a PTSD diagnosis.  

The Veteran has reported that a treating clinician supported a link between being hit in the face during service and his PTSD. The 2014 VA examiner, on the other hand, concluded that the assault and facial injuries the Veteran sustained did not meet the criteria for a stressor for purposes of diagnosing PTSD. The 2014 VA examiner concluded that the reported stressors of the fear of explosives planted on vehicles is related to fear of terrorist activity, and is adequate to support a diagnosis of PTSD. The search for and fear of explosives planted on vehicles is consistent with the Veteran's duties in the motor pool in Germany in 1981 and 1982. Thus, under 38 C.F.R. § 3.304(f)(3), his testimony, without military record corroboration, may be adequate to show that those events occurred. The Board accepts the Veteran's testimony to establish that he feared vehicle explosions due to sabotage by terrorists. As the record at least equivocably supports diagnosis of PTSD, link between a stressor in service that he reported and his PTSD, and occurrence of a stressor in service, the Board grants service connection for PTSD.

Headaches

The Veteran contends that he has a headache disorder that began during service or is related to face and eye injuries that he sustained during service. As noted above, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection also may be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disability also may be service-connected. 38 C.F.R. § 3.310(b). 

During service, the Veteran received treatment in April 1980 for headache, fever, and chills. The clinician's impression was upper respiratory infection. In April 1981, in a medical history he completed at a dental treatment visit, he checked a box indicating that he had frequent headaches. In December 1981, he was hit in the face with a bottle. He was treated in December 1981 and January 1982 for facial lacerations, abrasions, and bruising, and left eye injury, including corneal abrasion. Treatment notes do not indicate that he reported headache at that time. He received treatment for upper respiratory infections in March 1982, April 1982, and June 1982. The symptoms noted at those times did not include headache. In July 1982, he reported a seven month history of left eye pain. An ophthalmologist found a sty on his left upper eyelid. Vision in the left eye was 20/20 at that time. In August 1982, the Veteran indicated that he had undergone an examination in conjunction with separation from service. The assembled service medical records do not include, however, any report of an examination around that time.

The Veteran's claims file does not contain medical records from the year following his separation from service, nor any post-service medical records from the 1980s or 1990s. In VA treatment in 2002, he related having received treatment before 2002 for substance use disorders. In VA treatment in May 2006, he complained of migraine headache. In March 2008, he reported fever and headache. In May 2008, he had VA emergency room treatment for heat related illness, and symptoms included headache, as well as fatigue, nausea, and profuse sweating.

The Veteran had a VA eye examination in May 2008. He reported cramping around his left eye, in the area that was injured during service. The examiner observed a scar over the left eyebrow. On slit lamp examination, the left cornea was clear, with no scar. The Veteran's uncorrected vision was 20/25 in each eye. The examiner did not find any sequelae of abrasion of the left cornea.

Some notes of VA treatment from 2009 forward reflect the Veteran's reports of headaches. In August 2009, he reported headache with onset the day of treatment. In May 2010, he related having left-sided headaches and cramping behind the left eyeball. He noted the history of injury of that side of the face during service. He indicated that he had experienced headaches since 2002. In June 2010, he reported having headaches, with pain in the left forehead and side of the head, pain and throbbing of the eyes, jumping of the left eye, blurred vision, and light sensitivity. He related having such headaches three to four times a week for the preceding two months. In a November 2010 eye consultation, he reported a three year history of intermittent pain behind the left eye, accompanied by photophobia and hazy vision. The clinician's assessment was left periorbital headaches. The clinician indicated that the headaches could possibly be explained as ocular migraines, post-traumatic neuralgia, common headaches, or migraines. 

On VA examination in December 2010, the Veteran reported having had headaches since 2002. He stated that initially they occurred weekly, and presently occurred two to three times per week. He related having sharp pain in his forehead, accompanied by light intolerance. He did not relate the headaches to laceration of his forehead in service in 1981. The examining neurologist reported having reviewed the claims file. The examiner's impression was common migraine headaches. The examiner stated the opinion that the current headaches are not related to the forehead laceration in service.

In a November 2011 VA eye consultation, the Veteran reported ongoing left periorbital headaches and worsened cramping in his left eye. The clinician indicated that a strong migrainous component of the headaches was likely.

In the August 2012 Board hearing, the Veteran reported that he had headaches that were treated with pain medication. He stated that he began to have headaches right after he got out of service. He indicated that the headaches worsened over the years. He stated that he believed that the headaches were related to the face and eye injury in service. He reported that VA clinicians had indicated that this was possible.

On VA examination in November 2014, the Veteran stated that he began to have headaches a few months after the injury to his face during service. He reported that presently he had headaches a few days per week. He stated that the headaches were accompanied by blurred vision and light and noise sensitivity. The examining physician reported having reviewed the Veteran's electronic claims file. He noted that the Veteran had been diagnosed with migraine headaches. He expressed the opinion that it is less likely than not that the current headaches are related to the head trauma in service. He explained that the VA treatment records and the report of the 2010 VA examination reflected onset of headaches in recent years, long after the trauma in service. He also noted that a recent VA examination had shown no ongoing eye disorder related to the injury in service.

During service, the Veteran reported headaches in 1980 and 1981, but did not continue to report frequent, chronic, or recurrent headaches after the December 1981 facial injury. There is no contemporaneous evidence of frequent headaches soon after separation from service. It was not until after 2000, many years after service, that the Veteran reported frequent or recurrent headaches. Thus, the preponderance of the evidence is against onset in service of frequent, chronic, or recurrent headaches. The VA physicians who examined the Veteran in 2010 and 2014 provided persuasive explanations of their opinions against a likelihood that the current headache disorder is related to the face and eye injury in service. Therefore the preponderance of the evidence also is against service connection on a secondary basis.

Right Knee Disability

The Veteran received treatment in service for right tibia and knee injury and pain. In a February 2010 rating decision, the RO granted service connection for patellofemoral syndrome and chondromalacia of the Veteran's right knee, and assigned a 10 percent disability rating. The RO made service connection effective February 20, 2008. The Veteran has appealed for a higher disability rating.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995). Determination of impairment due to such factors is to be expressed, if feasible, terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. See DeLuca, supra. 

The RO has evaluated the Veteran's left knee disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5019 and 5260. Diagnostic Code 5019 addresses bursitis of joints, which is to be rated based on limitation of motion of the affected parts, as degenerative arthritis is rated. Under Diagnostic Code 5260, limitation of flexion of the knee to 15 degrees is rated at 30 percent, limitation to 30 degrees is rated at 20 percent, limitation to 45 degrees is rated at 10 percent, and limitation to 60 degrees is rated at 0 percent. 

The Veteran has indicated that his right knee is sometimes unstable. Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, recurrent subluxation or lateral instability of a knee is rated at 30 percent if the instability is severe, 20 percent if moderate, and 10 percent if slight.

Generally, the evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2014). In a precedent opinion, however, the VA General Counsel indicated that separate ratings for arthritis and instability may be assigned when a knee has both. See VAOPGCPREC 23-1997 (1997). Similarly, the VA General Counsel has indicated that when a leg has both limitation of flexion and limitation of extension at the knee, the limitation of flexion and limitation of extension must each be rated separately to adequately compensate for functional loss associated with injury to the leg. See VAOPGCPREC 9-2004 (2004).

The Veteran has indicated that he receives medical and mental health treatment, including treatment for his right knee disorders, at VA facilities. In VA mental health treatment in August 2002, he reported that, since an injury in service in the 1980s, his right leg gave him problems at times. 

On VA examination in November 2002, the Veteran reported that he had right tibia and knee pain after standing for a long time. The examiner found that the right knee had motion from 0 to 130 degrees. There was no limitation of motion or other function due to pain. There was no subluxation or ligament laxity. On x-rays, the right tibia and fibula appeared normal.

In VA mental health treatment in June 2008, May 2009, and August 2009, the Veteran related having chronic right leg pain. In February 2010 x-rays, the right tibia, fibula, and knee appeared normal. In notes of mental health treatment in August 2010, a list of the Veteran's problems included osteoarthritis of the knees.

On VA examination in August 2010, the Veteran reported having daily right knee pain, treated with medication. He stated that mild ongoing pain in the knee increased to moderate with increased walking. He indicated that the knee had occasional weakness. He did not relate any subluxation or instability of the knee. He indicated that he wore an elastic brace over the knee daily. He did not use a cane or crutches. He stated that he could walk two blocks, and could stand for fifteen minutes. He indicated that he had no work limitations. The examiner observed that the Veteran's gait was within normal limits. The right knee had tenderness to palpation. The range of motion was from 0 to 140 degrees, with pain on motion. On testing, there was no evidence of instability. In x-rays, the knee appeared within normal limits. The examiner's impression was patellofemoral pain syndrome and chondromalacia of the right knee.

In VA treatment in March 2012, the Veteran reported chronic pain in both knees and in his low back. He wore bilateral knee braces. A treating clinician found that both knees had full ranges of motion. In April 2012, the Veteran reported knee pain. In August 2012, a VA facility provided him replacement hinged knee braces. 

In the August 2012 Board hearing, the Veteran reported that his right knee became painful after he stood for fifteen to thirty minutes. He stated while he was walking the right knee sometimes locked up or gave way, and had at times caused him to fall. He reported that he took pain medication and a muscle relaxer medication daily for his knee disorder. He indicated that he had visits to check his knees every three months, and that he had undergone periods of physical therapy. He reported that he wore a knee brace daily. He reported that knee pain interfered with sleep, and that clinicians prescribed sleep medication because of the knee pain and his PTSD.

In VA primary care follow-up in October 2013, it was noted that the Veteran had  mild degenerative joint disease of the knees. In a VA physical medicine consultation in November 2013, the Veteran related ongoing knee pain. 

On VA examination in November 2014, the Veteran reported that his right knee pain occurred daily, had increased over time, was 7 out of 10 in severity, and was treated with medication. He indicated that he regularly used a brace, and occasionally used a cane. He reported having daily periods of stiffness of the knee, and daily crepitus. He indicated that the knee did not lock or give way. He reported that the knee disability limited him to twenty minutes of standing and a half mile of walking. He stated that during flare-ups of worse pain, he had to avoid standing, walking, climbing, and squatting. He stated that about once a week he had mild effusion and swelling in the knee that lasted for one or two days. The examiner reported having reviewed the Veteran's electronic claims file. The examiner found that his right knee had motion from 0 to 130 degrees. The range of motion remained the same after three repetitions. There was evidence of pain on motion and with weight bearing, and evidence of fatigue and weakness. Crepitus was noted. The examiner indicated that the symptoms caused functional loss, but did not further reduce the range of motion. On testing, the right knee joint showed no instability.

Even when pain and limitation of endurance are considered, function of the Veteran's right knee has not been found to be limited to the equivalent of flexion of less than 45 degrees. The disability of that knee therefore has not warranted a rating higher than 10 percent under Diagnostic Code 5260. In treatment and examinations clinicians have not found limitation of extension of the knee. The Veteran wears braces on both knees. He has reported occasional giving way of his right knee. In treatment, examinations, and testing, however, medical finding showing instability have not been found. Therefore, there is not a basis for a rating based on recurrent subluxation or lateral instability. Thus, the Veteran's accounts and the medical findings do not provide a basis for a rating for the right knee disability higher than the existing 10 percent rating.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's right knee disability symptoms do not suggest an exceptional or unusual disability picture. He has not had frequent hospitalizations due to that disability. He has reported working driving a truck, and he has reported periods of unemployment. He has not indicated that his right knee disability has interfered markedly with his work or capacity for work. Therefore there is no basis to refer the rating of his left knee disability for consideration of an extraschedular rating. 38 C.F.R. § 3.321.

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran does not contend, and the record does not suggest, that his right knee disability makes him unable to secure or follow a substantially gainful occupation. The record therefore does not raise the issue of unemployability.


ORDER

Entitlement to service connection for left eye disability, including claimed residuals of cornea abrasion, is denied.

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for headaches is denied.

Entitlement to a disability rating higher than 10 percent for right knee disability, including patellofemoral syndrome and chondromalacia, is denied.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


